 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0095 TLN
12                                 Plaintiff,           STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                            v.                        FINDINGS AND ORDER
14   SHERWANA LYNN MARCUS,                              DATE: July 11, 2019
                                                        TIME: 9:30 a.m.
15                                 Defendant.           COURT: Hon. Troy L. Nunley
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on July 11, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 September 26, 2019, at 9:30 a.m., and to exclude time between July 11, 2019, and September 26, 2019,

23 under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has made over 11,000 pages of discovery available for inspection

26          by the defense.

27                 b)      The parties are discussing a protective order so that the government can produce

28          copies of discovery to defense counsel.


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                 c)       Counsel for defendant desires additional time to discuss the protective order and

 2          review the discovery.

 3                 d)       Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5          into account the exercise of due diligence.

 6                 e)       The government does not object to the continuance.

 7                 f)       Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of July 11, 2019 to September 26,

12          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14          of the Court’s finding that the ends of justice served by taking such action outweigh the best

15          interest of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20

21
      Dated: July 9, 2019                                     MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ MIRIAM R. HINMAN
24                                                            MIRIAM R. HINMAN
                                                              Assistant United States Attorney
25

26
      Dated: July 9, 2019                                     /s/ HANNAH LABAREE
27                                                            HANNAH LABAREE
28                                                            Counsel for Defendant
                                                              Sherwana Lynn Marcus

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1

 2

 3                                      FINDINGS AND ORDER

 4        IT IS SO FOUND AND ORDERED this 9th day of July, 2019.

 5

 6

 7

 8                                                  Troy L. Nunley
 9                                                  United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
